Exhibit 10.1




June 23, 2011







Margaret Chance

61-54 Gates Avenue

Ridgewood, New York 11385




Re: Separation Agreement and General Release

Dear Margaret:

This Separation Agreement and General Release ("Agreement and Release") confirms
the termination of your employment with Ameritrans Capital Corporation and Elk
Associates Funding Corporation (collectively, the "Company"), as of April 8,
2011. This Agreement and Release supersedes the Separation Agreement and General
Release, dated April 8, 2011, and any and all prior Separation Agreements and
General Releases which were previously given to you.

In connection with your termination, the Company had paid the cost of continuing
your group health insurance benefits (through and in accordance with your
election to do so under applicable law) for May 2011 and June 2011.  In
addition, the Company will provide you with a lump sum severance payment of
$170,000 as follows:  

(i)

A payment of $162,650.00 (less applicable deductions made in accordance with
past practices) to you; and

(ii)

A payment of $7,350.00 to Kraus & Zuchlewski LLP for attorneys’ fees which you
represent that you owe to Kraus & Zuchlewski LLP.  This payment will be recorded
on an Internal Revenue Form 1099 which will be delivered to Kraus & Zuchlewski
LLP and/or you.  You agree that you will report and pay whatever taxes may be
due by you, if any, as a result of the Company’s payment of your attorneys’
fees, and will indemnify and hold harmless the Company against any claims
therefor.

In order to be eligible to receive the severance payment and other benefits
described above to which you are not otherwise entitled, you are required to
agree to the terms contained in this Agreement and Release, including the
General Release, and indicate your agreement by signing and returning this
Agreement and Release, and not revoke this Agreement and Release as provided
below.

In consideration for the Company’s payment of the severance payment and other
benefits to which you are not otherwise entitled, you hereby agree to release
the Company and any and all of the Company's predecessors and successors, and
present and former assigns, subsidiaries, parents, branches, divisions,
affiliates and related entities, and any and all present and former officers,
directors, employees and agents (of either the Company or any and all of the
Company's predecessors and successors, and present and former assigns,
subsidiaries, parents, branches, divisions, affiliates and related entities)
(collectively "Company Entities & Officials"), individually and in their
official capacities, of and from all causes of action, claims, damages,
judgments or agreements of any kind including, but not limited to, all matters
arising out of your employment with the Company and the cessation thereof. This
release includes, but is not limited to, any and all alleged claims based on
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (including the Older Workers Benefit Protection
Act),  the Americans with Disabilities Act, the New York State and New York City
Human Rights Laws, the New York Labor Law, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act, or any common law, public policy,
contract (whether oral or written, express or implied) or tort law, or any other
local, state or federal law, regulation, ordinance or rule having any bearing
whatsoever on the terms and conditions of your employment and the cessation
thereof.  Nothing in this provision is intended to waive or to release any
claims that you may have to indemnification or to enforce the terms and
conditions of this Agreement and Release.

In consideration for your release of claims against the Company and all Company
Entities & Officials, the Company, for and on its own behalf and on behalf of
any of its present or former parents and affiliates, and their successors,
assigns, and anyone claiming through or under any of the foregoing, hereby
agrees to release and forever discharge you individually and your heirs,
beneficiaries, executors, administrators, successors and assigns of and from all
causes of action, claims, damages, judgments or agreements of any kind,
including but not limited to, all matters arising out of your employment,
including the cessation thereof. This release includes, but is not limited to,
any and all alleged claims based on any common law, public policy, contract
(whether oral or written, express or implied) or tort law, or any other local,
state or federal law, regulation, ordinance or rule having any bearing
whatsoever on the terms and conditions of your employment and the cessation
thereof (including claims of any kind which have arisen or could arise from your
acts or omissions which occurred prior to the date of your execution of this
Agreement and Release). Nothing in this provision is intended to waive or to
release any claims that the Company may have to enforce the terms and conditions
of this Agreement and Release.




--------------------------------------------------------------------------------







Furthermore, in addition to any other Company policies and agreements relating
to confidentiality, you will keep in confidence and will not, except as
specifically authorized in writing by the Company or as otherwise required by
law, disclose to any third party or use for the benefit of yourself or any third
party any confidential or proprietary information about the Company (or its
parents, subsidiaries, affiliates or related entities) which you acquired,
developed or created by reason of your employment, except for information that
is or becomes public other than through your actions prohibited by and/or your
breach of this paragraph. Notwithstanding the foregoing, these restrictions do
not apply to the use or disclosure of information in connection with any
proceeding in which either party alleges a breach of this Agreement and Release.

Upon the Company's reasonable request, you will also promptly return to the
Company any document(s) in your possession (after a reasonable search), that are
the property of the Company and/or any Company Entities & Officials. This
provision will be fully satisfied by you either: (a) producing the
aforementioned document(s), or (b) providing the Company with written notice,
via e-mail to Michael Feinsod at mfeinsod@ameritranscapital.com, that the
document(s) could not be located.

Furthermore, you agree that you will promptly return to the Company any and all
Company property (excluding the Company printer and facsimile machine).
 Specifically, you agree to return your Company laptops without stripping or
altering the hard drives.

In addition, you agree that you will cooperate with the Company (or its present
and former parents, subsidiaries, affiliates or related entities) and its legal
counsel in connection with any current or future litigation, pursuant to the
issuance of a valid subpoena, relating to matters with which you were involved
or of which you have knowledge or which occurred during your employment at the
Company. Such assistance will include, but not be limited to, depositions and
testimony and will continue until such matters are resolved. The Company will
provide you with reasonable notice whenever possible of the need for your
cooperation; will make all reasonable efforts to schedule your cooperation so as
not to interfere with your employment or professional obligations; and will
reimburse you for all reasonable travel, lodging and meal costs incurred by you
in providing requested assistance.

You acknowledge and agree that each term, covenant and condition of the amended
and restated employment agreement between you and the Company, dated as of
September 28, 2006 (the "Employment Agreement"), is hereby deemed null and void,
and will have no further force or effect whatsoever. Specifically and without
limitation, you agree that the provisions contained in Paragraph 5, entitled
"Termination of Employment Period" and Paragraph 6 entitled "Termination
Compensation," are deemed null and void.

You also acknowledge and agree that other than the lump sum severance payment
set forth herein, you are not entitled to any payments from the Company for
compensation, unreimbursed expenses or for any other reason. Specifically and
without limitation, you agree that you are not entitled to any further payments
or contributions to your SEP IRA account (referred to in Paragraph 4(d)) or for
the Disability Policies referred to in Paragraph 4(h) of your Employment
Agreement.

You further acknowledge and agree that you are ineligible to receive and will
not apply for unemployment insurance benefits of any kind.

You also hereby resign as an officer and/or director, as applicable, of any
subsidiary of the Company.

By signing this Agreement and Release, you are providing a complete waiver of
all claims that may have arisen, whether known or unknown, up until the time
that this Agreement and Release is executed. If you breach this Agreement and
Release, in addition to any other remedies available, the Company will seek
restitution and/or offset of any payments or benefits provided to the extent
permitted by law. If the Company breaches this Agreement and Release, in
addition to any other remedies available, you may seek restitution to the extent
permitted by law.

Since your execution of this Agreement and Release releases the Company and any
Company Entities & Officials from all claims you may have, to the maximum extent
permitted by law, you should review this carefully before signing it. You can
take at least twenty-one (21) days from your receipt of this Agreement and
Release to consider its meaning and effect and to determine whether you wish to
enter into it.  DURING THAT TIME, THE COMPANY RECOMMENDS THAT YOU CONSULT WITH
AN ATTORNEY OR ANYONE OF YOUR CHOOSING PRIOR TO EXECUTING THIS AGREEMENT AND
RELEASE.

Notwithstanding any provision of this Agreement and Release to the contrary, you
are not releasing or waiving any rights or claims with respect to your
entitlement to any previously accrued or vested benefits to which you may be
entitled, which are summarized as follows:

•

You will be provided a separate statement of your benefits, if any, under any
Company savings and/or pension plan, including without limitation your SEP IRA.
 Your rights to benefits under any Company savings and/or pension plan will be
determined by applicable law and in accordance with the terms of the specific
plan.




--------------------------------------------------------------------------------







Once you have signed this Agreement and Release, you may choose to revoke your
execution within seven (7) days.  Any revocation of this Agreement and Release
must be in writing and personally delivered to Michael Feinsod, Ameritrans
Capital Corporation, 830 Third Avenue, New York, New York, 10022, or if mailed,
postmarked within seven (7) days of the date upon which it was signed by you.

To receive the lump sum severance payment and other benefits described above,
you must sign and return the Agreement and Release NO LATER THAN JULY 20, 2011.
This Agreement and Release should be returned to Michael Feinsod, Ameritrans
Capital Corporation, 830 Third Avenue, New York, New York, 10022. The Company
will not make any payment or provide any other benefits pursuant to this
Agreement and Release until after the seven (7) day revocation period expires
and you have returned the Company's laptops. The Company will, however, provide
the payment no later than ten (10) days following the later of the expiration of
the seven (7) day revocation period and the Company's receipt of the laptops.

If any portion of this Agreement and Release is found to be unenforceable but
such portion would be enforceable if some part thereof were deleted or modified,
then such portion will apply with such deletion or modification as is necessary
to make it enforceable to the fullest extent permitted by law. If any such
portion (other than the General Release) cannot be modified to be enforceable,
such portion will be deemed severed from this Agreement and Release and will not
affect the validity or enforceability of the remainder of this Agreement and
Release.

This Agreement and Release may be executed in counterparts, each of which shall
constitute an original and which together shall constitute a single instrument;
in addition, any facsimile or PDF copy of any party's executed counterpart of
this Agreement and Release (or its signature page thereof) shall be deemed to be
an executed original thereof.

You acknowledge that no representations, oral or written, have been made other
than those expressly set forth herein, and that you have not relied on any other
representations in executing this Agreement and Release. This Agreement and
Release may be modified only in a document signed by the parties and referring
specifically hereto. This Agreement and Release will be governed by and
construed in accordance with the laws of the State of New York (without regard
to its conflict of laws principles), and you hereby agree that the exclusive
jurisdiction for any dispute arising hereunder will be in the courts located in
the State of New York, County of New York.




--------------------------------------------------------------------------------







This Agreement and Release is duly authorized by the Company. If you have any
questions, please contact us.







Sincerely yours,







AMERITRANS CAPITAL CORPORATION




By:          /s/ Michael Feinsod

Name:     Michael Feinsod

Title:       President and Chief Executive Officer







ELK ASSOCIATES FUNDING CORPORATION




By:          /s/ Michael Feinsod

Name:     Michael Feinsod

Title:       President








--------------------------------------------------------------------------------







ACKNOWLEDGEMENT

I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS AGREEMENT AND RELEASE AND
I INTEND TO WAIVE AND RELEASE ALL CLAIMS (OTHER THAN CLAIMS FOR INDEMNIFICATION
AND FOR VIOLATION OF THIS AGREEMENT AND RELEASE (COLLECTIVELY, "RETAINED
CLAIMS")) THAT I MAY HAVE AGAINST THE COMPANY AND ANY COMPANY ENTITIES &
OFFICIALS. I UNDERSTAND THAT THIS WAIVER AND RELEASE CREATES A TOTAL AND
UNLIMITED RELEASE OF ALL CLAIMS (OTHER THAN THE RETAINED CLAIMS), WHETHER KNOWN
OR UNKNOWN, EXISTING AS OF THIS DATE, THAT I MAY HAVE AGAINST THE COMPANY AND
ANY COMPANY ENTITIES & OFFICIALS, TO THE MAXIMUM EXTENT PERMITTED BY LAW.

I HAVE HAD AMPLE TIME TO REVIEW THIS AGREEMENT AND TO CONSIDER MY GENERAL
RELEASE OF ALL CLAIMS AS SET FORTH IN THIS AGREEMENT AND RELEASE.  I AM SIGNING
THIS AGREEMENT AND RELEASE KNOWINGLY, VOLUNTARILY AND WITH FULL UNDERSTANDING OF
ITS TERMS AND EFFECTS.  I UNDERSTAND THAT I CAN TAKE AT LEAST TWENTY-ONE (21)
DAYS FROM RECEIPT OF THIS AGREEMENT AND RELEASE TO DETERMINE WHETHER I WISH TO
SIGN IT, THAT I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
IT, AND THAT I HAVE SEVEN (7) DAYS FROM THE DATE I SIGN THIS AGREEMENT AND
RELEASE TO REVOKE IT.  

I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR STATEMENTS NOT
SET FORTH HEREIN. I WILL NOT DISCLOSE THIS AGREEMENT AND RELEASE TO ANYONE
EXCEPT THAT I MAY DISCLOSE IT (I) TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR
OTHER COUNSEL THAT I HAVE CONSULTED REGARDING THE MEANING OR EFFECT OF THIS
AGREEMENT, (II) AS REQUIRED BY LAW, (III) TO ANY GOVERNMENT TAX AGENCY, (IV) IN
ANY LEGAL PROCEEDING BY EITHER PARTY ALLEGING A BREACH OF THIS AGREEMENT AND
RELEASE OR (V) IN SUCH INSTANCES WHERE IT IS NECESSARY FOR ME TO DISCLOSE TO ANY
THIRD PARTY THAT I AM NO LONGER AN OFFICER OF THE COMPANY.




                                  

Margaret Chance




STATE OF NEW YORK )
COUNTY OF NEW YORK )

On this ____ day of _________, 2011, before me, a Notary Public of the State of
New York, personally appeared Margaret Chance, to me known and known to me to be
the person described and who executed the foregoing agreement and release and
did then and there acknowledge to me that s/he voluntarily executed the same.

             




Notary Public

YOU MUST RETURN THE ENTIRE SEPARATION AGREEMENT AND GENERAL RELEASE (INCLUDING
THIS ACKNOWLEDGMENT PAGE).


